DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 12/17/2019 and the interview on 05/25/2022.

Claims 12-31 are pending in the application.  Claims 12, 19, and 26 have been amended.  Claims 1-11 have been cancelled.  Claims 12-31 have been examined and allowed.

Information Disclosure Statement

	The Applicants’ Information Disclosure Statements (filed 01/23/2020 and 05/14/2020) have been received, entered into the record, and considered.  

Drawings


	The drawings filed 12/17/2019 are accepted by the examiner.




EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. THOMAS ANDERSON (Reg. No. 37063) on 05/25/2022. 
This listing of claims will replace all prior versions and listings of claims in the application.


1-11.  (Canceled)

12.  (Currently Amended)  A method for benchmarking pairing strategies in a contact center system, the method comprising:
determining, by at least one computer processor perform task assignment operations in the contact center system, a first cohort, wherein the first cohort comprises a first plurality of contacts paired using a first pairing strategy during a first time period and a second plurality of contacts paired using a second pairing strategy during the first time period;
determining, by the at least one computer processor, a second cohort, wherein the second cohort comprises a third plurality of contacts paired using the first pairing strategy during a second time period and a fourth plurality of contacts paired using the second pairing strategy during the second time period, wherein the second time period is subsequent to the first time period;
determining, by the at least one computer processor, a first relative performance difference between the first pairing strategy and the second pairing strategy for the first cohort during the second time period;
determining, by the at least one computer processor, a second relative performance difference between the first pairing strategy and the second pairing strategy for the second cohort during the second time period;
determining, by the at least one computer processor, a net performance difference for the first pairing strategy and the second pairing strategy based on the first relative performance difference and the second relative performance difference; and
outputting, by the at least one computer processor, the net performance difference for the first pairing strategy and the second pairing strategy for benchmarking the first pairing strategy and the second pairing strategy.

13.  (Previously Presented)  The method of claim 12, wherein determining the first relative performance difference further comprises:
determining, by the at least one computer processor, a first value associated with the first plurality of contacts paired using the first pairing strategy;
determining, by the at least one computer processor, a second value associated with the second plurality of contacts paired using the second pairing strategy; and
providing, by the at least one computer processor, a difference between the first value and the second value as the first relative performance difference.

14.  (Previously Presented)  The method of claim 13, wherein the first value is weighted based on a first percentage of time that the first pairing strategy was used during the first time period, and wherein the second value is weighted based on a second percentage of time that the second pairing strategy was used during the second time period.

15.  (Previously Presented)  The method of claim 12, wherein the first time period and the second time period comprise corresponding lengths of time.

16.  (Previously Presented)  The method of claim 12, wherein at least one contact paired in the first cohort is in the second cohort.

17.  (Previously Presented)  The method of claim 16, further comprising assigning, by the at least one computer processor, the at least one contact paired in the first cohort to the third plurality of contacts or the fourth plurality of contacts independent of which pairing strategy of the first pairing strategy and the second pairing strategy that the at least one contact paired in the first cohort was associated with during the first time period.

18.  (Previously Presented)  The method of claim 12, wherein the net performance difference is further based on relative performance differences of at least one third cohort, wherein the at least one third cohort comprises a fifth plurality of contacts paired using the first pairing strategy during a third time period and a sixth plurality of contacts paired using the second pairing strategy during the third time period, and wherein the third time period is within a threshold amount of time from the first time period.

19.  (Currently Amended)  A system for benchmarking pairing strategies in a contact center system, the system comprising:
at least one computer processor perform task assignment operations in the contact center system, wherein the at least one computer processor is further configured to:
determine a first cohort, wherein the first cohort comprises a first plurality of contacts paired using a first pairing strategy during a first time period and a second plurality of contacts paired using a second pairing strategy during the first time period;
determine a second cohort, wherein the second cohort comprises a third plurality of contacts paired using the first pairing strategy during a second time period and a fourth plurality of contacts paired using the second pairing strategy during the second time period, wherein the second time period is subsequent to the first time period;
determine a first relative performance difference between the first pairing strategy and the second pairing strategy for the first cohort during the second time period;
determine a second relative performance difference between the first pairing strategy and the second pairing strategy for the second cohort during the second time period;
determine a net performance difference for the first pairing strategy and the second pairing strategy based on the first relative performance difference and the second relative performance difference; and
output the net performance difference for the first pairing strategy and the second pairing strategy for benchmarking the first pairing strategy and the second pairing strategy.

20.  (Previously Presented)  The system of claim 19, wherein the at least one computer processor is further configured to determine the first relative performance difference by:
determining a first value associated with the first plurality of contacts paired using the first pairing strategy;
determining a second value associated with the second plurality of contacts paired using the second pairing strategy; and
providing a difference between the first value and the second value as the first relative performance difference.

21.  (Previously Presented)  The system of claim 20, wherein the first value is weighted based on a first percentage of time that the first pairing strategy was used during the first time period, and wherein the second value is weighted based on a second percentage of time that the second pairing strategy was used during the second time period.

22.  (Previously Presented)  The system of claim 19, wherein the first time period and the second time period comprise corresponding lengths of time.

23.  (Previously Presented)  The system of claim 19, wherein at least one contact paired in the first cohort is in the second cohort.

24.  (Previously Presented)  The system of claim 23, wherein the at least one computer processor is further configured to assign the at least one contact paired in the first cohort to the third plurality of contacts or the fourth plurality of contacts independent of which pairing strategy of the first pairing strategy and the second pairing strategy that the at least one contact paired in the first cohort was associated with during the first time period.

25.  (Previously Presented)  The system of claim 24, wherein the net performance difference is further based on relative performance differences of at least one third cohort, wherein the at least one third cohort comprises a fifth plurality of contacts paired using the first pairing strategy during a third time period and a sixth plurality of contacts paired using the second pairing strategy during the third time period, and wherein the third time period is within a threshold amount of time from the first time period.

26.  (Currently Amended)  An article of manufacture for benchmarking pairing strategies in a contact center system, the article of manufacture comprising:
		a non-transitory processor readable medium; and
		instructions stored on the medium;
	wherein the instructions are configured to be executed by at least one computer processor perform task assignment operations in the contact center system and thereby cause the at least one computer processor 
determine a first cohort, wherein the first cohort comprises a first plurality of contacts paired using a first pairing strategy during a first time period and a second plurality of contacts paired using a second pairing strategy during the first time period;
determine a second cohort, wherein the second cohort comprises a third plurality of contacts paired using the first pairing strategy during a second time period and a fourth plurality of contacts paired using the second pairing strategy during the second time period, wherein the second time period is subsequent to the first time period;
determine a first relative performance difference between the first pairing strategy and the second pairing strategy for the first cohort during the second time period;
determine a second relative performance difference between the first pairing strategy and the second pairing strategy for the second cohort during the second time period;
determine a net performance difference for the first pairing strategy and the second pairing strategy based on the first relative performance difference and the second relative performance difference; and
output the net performance difference for the first pairing strategy and the second pairing strategy for benchmarking the first pairing strategy and the second pairing strategy.

27.  (Currently Amended)  The article of manufacture of claim 26, wherein the at least one computer processor is further caused to 
determining a first value associated with the first plurality of contacts paired using the first pairing strategy;
determining a second value associated with the second plurality of contacts paired using the second pairing strategy; and
providing a difference between the first value and the second value as the first relative performance difference.

28.  (Previously Presented)  The article of manufacture of claim 27, wherein the first value is weighted based on a first percentage of time that the first pairing strategy was used during the first time period, and wherein the second value is weighted based on a second percentage of time that the second pairing strategy was used during the second time period.

29.  (Previously Presented)  The article of manufacture of claim 26, wherein the first time period and the second time period comprise corresponding lengths of time.

30.  (Previously Presented)  The article of manufacture of claim 26, wherein at least one contact paired in the first cohort is in the second cohort.

31.  (Currently Amended)  The article of manufacture of claim 30, wherein the at least one computer processor is further caused to 

REASONS FOR ALLOWANCE
	

Claims 12-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 12, 19, and 26.  

The features as recited in independent claims 1, 19, and 26: “determining, by the at least one computer processor, a first relative performance difference between the first pairing strategy and the second pairing strategy for the first cohort during the second time period; determining, by the at least one computer processor, a second relative performance difference between the first pairing strategy and the second pairing strategy for the second cohort during the second time period; determining, by the at least one computer processor, a net performance difference for the first pairing strategy and the second pairing strategy based on the first relative performance difference and the second relative performance difference; and outputting, by the at least one computer processor, the net performance difference for the first pairing strategy and the second pairing strategy for benchmarking the first pairing strategy and the second pairing strategy”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199